Citation Nr: 0115560	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  99-20 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include a psychotic reaction, mental status 
changes, and occipital hemorrhage.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The appellant had active service from March 1985 to October 
1989.  He has had subsequent periods of duty with the U. S. 
Army National Guard.

This appeal arises from an August 1998 rating decision of the 
Portland, Oregon, Regional Office (RO) which denied service 
connection for a June 1998 psychotic reaction.  The appellant 
appealed.

A hearing was held before the Board of Veterans' Appeals 
(Board) sitting at the RO.  The undersigned conducted this 
hearing and will make the final determination in this case.  
38 U.S.C.A. § 7102(a) (West Supp. 2000).


REMAND

In July 1998, the appellant filed a claim for entitlement to 
service connection for a psychotic reaction due to 
dehydration and sleep deprivation during a period of military 
duty.  Attached to this claim was a U. S. Army hospital 
discharge summary dated in late June 1998 that noted a 
diagnosis of "brief psychotic reaction (sleep deprivation 
and dehydration induced) resolved."

The RO requested the appellant's service medical records 
regarding the June 1998 incident, which were received from 
the military in September 1998.  These were 
treatment/hospital records dated approximately one week prior 
to the dates on the military hospital's discharge summary.  
These records indicated that the appellant sustained some 
type of head trauma in June 1998, but he could not remember 
any accident.  It was reported that he had superficial 
abrasions on the left face and cheek.  The appellant was 
given a computerized tomography (CT) scan without contrast 
that revealed right occipital bleeding.  The assessments were 
mental status changes and right occipital hemorrhage.  It 
appears that the appellant was referred for a neuro-surgery 
consultation, but such a consultation report is not of 
record.  (A Interhospital Patient Transfer Form dated on June 
11, 1998, noted that the appellant was being transferred to 
"Cabrini" in order to have "Higher level 
care/Neurosurgery.")

The appellant received a comprehensive Department of Veterans 
Affairs (VA) psychiatric examination in June 1999.  This 
examiner determined that the appellant's psychotic reaction 
had resolved without any current residuals.  It was opined 
that the appellant's current psychiatric symptomatology was 
the result of pre-existing personality traits.  The appellant 
was also afforded a VA neurological examination in July 1999.  
This examination failed to discuss the appellant's occipital 
hemorrhage and whether there was any evidence of current 
residuals.

At his Board hearing in January 2001, the appellant testified 
that he could not remember the details of his injury 
allegedly during active duty for training in June 1998, or 
subsequent treatment therefor.  However, he did indicate that 
part of this treatment had occurred at a private hospital.  
The appellant's representative insisted that the current 
claim before VA included the issues of entitlement to service 
connection for occipital hemorrhage and resulting brain 
damage.

According to the United States Court of Appeals for Veterans 
Claims (Court) decision in Hoyer v. Derwinski, 1 Vet. App. 
208, 209-10 (1991), inextricably intertwined issues exist 
when there is a very real potential that conclusions in a 
subsequently raised issue would have a meaningful impact upon 
the question raised in the appealed issue.  Based on the 
medical indication of a possible head trauma in June 1998, 
findings of occipital hemorrhage and coexistent mental status 
changes, and the appellant's inability to remember details of 
a possible injury in June 1998; the Board finds that the 
appellant's claim of July 1998 encompassed all residuals of a 
possible head injury.  The Board cannot ignore this.  See 
Cromley v. Brown, 7 Vet. App. 376, 378-79 (1995) (The Board 
cannot ignore a claim by neglecting to address or acknowledge 
its existence).  As it is unclear whether the June 1998 
symptomatology of a changed mental status was the result of 
either a psychotic reaction or brain hemorrhage, these claims 
are inextricably intertwined.  Moreover, as the Board is 
prohibited from using its own unsubstantiated medical opinion 
in resolving issues of diagnosis and etiology; further 
comment by a competent medical examiner is required.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000, Pub.L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  This act 
introduces several fundamental changes into the VA 
adjudication process.  In effect, this new legislation 
eliminates the requirement that a claimant must present a 
well-grounded claim before the duty to assist is invoked.  
According to the supplemental statement of the case (SSOC) 
issued in May 2000, the RO found the claim for service 
connection for a psychotic reaction to be not well-grounded 
under the provisions of 38 U.S.C.A. § 5107 existing at that 
time.  As the new procedures could not have been followed by 
the RO during the pendency of this appeal, and as these 
procedures are more favorable to the appellant than those 
previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under section 3 of the VCAA, (to be codified at 38 U.S.C. § 
5103A), the RO must obtain all pertinent evidence regarding 
the appellant's claim prior to a determination on its merits.  
If this information cannot be obtained, then VA must first 
notify the claimant that the Secretary is unable to obtain 
records with respect to the claim.  Such a notification must, 
(a) identify the specific records the Secretary is unable to 
obtain; (b) briefly explain the efforts that the Secretary 
made to obtain those records; and (c) describe any further 
action to be taken by the Secretary with respect to the 
claim.  Efforts to secure pertinent records in the possession 
of the U. S. Government must continue until the RO is 
reasonably certain these records do not exist or further 
efforts would be futile.  Only after such a determination and 
notification to the claimant can VA then proceed to a 
determination on the merits of the claim.  In addition, a 
claimant is entitled to a VA medical examination which 
includes an opinion whether there is a nexus between the 
claimed disorder and military service.  38 U.S.C. §  
5103A(d).

The VCAA appears to require a more stringent duty to assist 
the appellant in obtaining pertinent evidence.  Based on the 
appellant's testimony in January 2001 that he was transferred 
from a military hospital to a civilian facility for treatment 
of his June 1998 symptoms, and that a requested neuro-surgery 
consultation is not of record, it appears that pertinent 
medical evidence may be missing from the claims file.  On 
remand, the RO must determine whether such evidence exists 
and, if so, make all necessary attempts to obtain this 
evidence.

Finally, it appears that the appellant was on some type of 
military duty with the Oregon National Guard in June 1998 
when his alleged injury occurred.  However, a review of the 
claims file does not reveal that his duty status in June 1998 
was confirmed with his unit.  On remand, the RO should 
contact the unit to which the appellant was assigned and 
request confirmation of his periods of active duty, active 
duty for training, and inactive duty for training.  
Specifically, the RO should establish what duty status he had 
in June 1998 at the time of his alleged injury.

The Board takes this opportunity to inform the appellant and 
his representative that a competent medical nexus opinion is 
required to substantiate his claim that any current residuals 
of a head injury, to include a psychotic reaction, mental 
status changes, or occipital hemorrhage, are related to an 
appropriate period of military service.  Without such medical 
evidence, his claim will likely be denied.  The Board further 
notes that it is the appellant's responsibility to present 
and support a claim for benefits, to include providing 
information on pertinent medical records and reporting for a 
requested VA examination.  38 U.S.C. § 5107(a).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should contact the appellant, 
and request that he identify any 
healthcare provider that treated him for 
residuals of a head injury sustained in 
June 1998, to include a psychotic 
reaction, mental status changes, and 
occipital hemorrhage.  Based on his 
response, the RO should attempt to 
procure copies of all treatment records 
which have not previously been obtained 
from identified treatment sources.  The 
RO should specifically request a signed 
release form (and corresponding name and 
address) in order to obtain the June 1998 
treatment records from a civilian 
hospital (Cabrini?) near Fort Polk, 
Louisiana, that treated his complaints in 
June 1998.  The RO should also obtain all 
treatment records dated from June 1998 to 
the present time that are in the 
possession of the VA medical facilities 
in Portland, Oregon; Vancouver, 
Washington; and Salem, Oregon.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO.  Efforts to secure records in the 
possession of the U. S. Government must 
continue until the RO is reasonably 
certain these records do not exist or 
further efforts would be futile.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

2.  The RO should contact the Madigan 
Army Medical Center and the Bayne-Jones 
Army Community Hospital and request 
legible copies of all treatment records 
for the appellant dated from June 1998 to 
the present time.  These facilities 
should specifically be requested to 
provide a copy of any neuro-surgery 
consultation that was completed as a 
result of a request on June 11, 1998.  
These facilities should also be requested 
to provide the name and address of the 
facility listed as "Cabrini" on the 
Interhospital Patient Transfer Form dated 
on June 11, 1998.  The RO must follow-up 
all leads provided regarding this medical 
information.  Efforts to secure these 
records must continue until the RO is 
reasonably certain these records do not 
exist or further efforts would be futile.  
If the RO is unable to secure these 
records, then it must inform the 
appellant of this circumstance in 
accordance with the itemized instructions 
of Paragraph 1.

3.  The RO should contact the Oregon 
National Guard unit to which the 
appellant is assigned.  (As of September 
1998 this unit was identified as Troop E, 
82nd Cavalry, of 1630 Park Avenue, 
Woodburn, Oregon 97071).  This unit 
should be requested to verify the 
appellant's periods of active duty, 
active duty for training, and inactive 
duty for training.  Specifically, it 
should indicate the appellant's duty 
status between June 11 and June 24, 1998.  
In addition, the unit should specifically 
indicate whether a line of duty 
determination was made regarding any head 
injury, psychotic reaction, or occipital 
hemorrhage sustained in June 1998.  If 
such a determination exists, a legible 
copy of this report should be forwarded 
to VA.  Efforts to secure these records 
must continue until the RO is reasonably 
certain these records do not exist or 
further efforts would be futile.  If the 
RO is unable to secure these records, 
then it must inform the appellant of this 
circumstance in accordance with the 
itemized instructions of Paragraph 1.

4.  Thereafter, the appellant should be 
afforded the appropriate VA 
examination(s) to determine the current 
nature and etiology of any demonstrated 
residuals of a head injury, to include a 
psychotic reaction, mental status 
changes, and/or occipital hemorrhage.  
All indicated testing in this regard 
should be performed and the claims folder 
should be made available to the 
examiner(s) for review.  Based on his/her 
review of the case, the examiner is 
requested to express an opinion as to 
whether it is at least as likely as not 
that any demonstrated residuals, to 
include psychotic reaction, mental status 
changes, and/or occipital hemorrhage, is 
the result of, or was chronically 
aggravated by, a June 1998 head injury.  
A complete rationale for all opinions 
expressed must be provided.  The 
examination report(s) should be typed.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
any requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

6.  The appellant is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the appellant does not report for 
the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  Thereafter, the RO should again 
review the appellant's claim for service 
connection for residuals of a head injury 
in June 1998, to include psychotic 
reaction, mental status changes, and 
occipital hemorrhage.  If any benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case (SSOC).  This SSOC must specifically 
inform the appellant and his 
representative of the information, lay 
evidence, or medical evidence necessary 
to substantiate his claims.  See 
38 U.S.C. § 5103(a).  The appellant and 
representative should then be given the 
opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


